DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipates by Chen et al. (US 20170276986). 

	As to claim 1, Chen discloses a touch panel, comprising: 
an encapsulation cover (Fig. 1(200)) and a touch substrate (Fig. 1(600)) disposed oppositely ([0031]); and 
a first sealant (Fig. 1(300)) disposed between the encapsulation cover and the touch substrate, wherein the encapsulation cover, the touch substrate, and the first sealant are enclosed to form a first cavity, and the first cavity is filled with a transparent filling layer ((Fig. 1(400)), [0031]). 

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 20170276986) in view of Hsu (US 20200041832).
	
As to claim 2, Chen teaches the touch panel of claim 1, wherein a material of the transparent filling layer (Fig. 1(400)).
Chen does not expressly teach a material of the transparent filling layer is liquid crystals.
Hsu teaches a material of the transparent filling layer is liquid crystals ([0023]).
	Therefore, it would have been obvious to one of ordinary skill in the art to modify Chen’s touch panel with Hsu’s idea of including a material of the transparent filling layer is liquid crystals in order to improve flexibility. 

Allowable Subject Matter
7.	Claims 16-17 are allowed. 
8.	The following is a statement of reasons for the indication of allowable subject matter:  The cites references have failed to teach “forming a second sealant between the touch panel and the display panel, wherein the touch panel and the display panel are aligned so that the display panel, the touch panel, and the second sealant are enclosed to form a second cavity; and reducing an air pressure in the second cavity so that the air pressure in the second cavity is lower than an atmospheric pressure outside the second cavity” in combination with other limitations of claim 16. 
 
7.	Claims 3-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFROZA Y CHOWDHURY whose telephone number is (571)270-1543. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on (571)272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AFROZA CHOWDHURY/Primary Examiner, Art Unit 2628